Citation Nr: 0836728	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  03-05 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disorder (claimed as arthralgia of the lumbosacral spine). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from March 1959 to 
December 1962 and from April 1980 to September 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which in part denied service connection 
for arthralgia of the lumbosacral spine. The veteran 
relocated and the claim was transferred to Phoenix, Arizona 
in September 2002 and transferred again in July 2004 to St. 
Petersburg, Florida. 

The claim was remanded in June 2006 and April 2008 for 
further development. The Board finds that this matter is 
ready for appellate review.  


FINDING OF FACT

There is no competent medical evidence that shows the veteran 
presently has a lumbosacral spine disorder (claimed as 
arthralgia of the lumbosacral spine) that had its onset in 
service, or within one year of service discharge, or is 
related to an injury in service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a lumbosacral spine disorder (claimed as arthralgia of the 
lumbosacral spine) are not met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303 3.307, 3.309 
(2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006). In this case, the required VCAA 
notification was provided in letters issued in December 2003 
and January 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
April 2008. Further, since the preponderance of the evidence 
is against the claim for service connection, any appropriate 
disability rating and effective date to be assigned as to 
this claim is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical evidence, VA outpatient 
treatment records, Social Security Administration disability 
records, and private medical records associated with the 
claims folder. The veteran also underwent an additional VA 
examination in April 2007, in an effort to obtain an opinion 
in the case. The case was remanded in April 2008 and a 
clarifying addendum was submitted by VA in May 2008. The 
latter examinations were accompanied by a review of the 
veteran's claims folder. Shipwash v. Brown, 8 Vet.App. 218, 
222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).The veteran was also 
given the opportunity to submit any additional records that 
he may have. There are no known additional records or 
information to obtain. 

A hearing was offered and the veteran requested a Travel 
Board hearing. However, in February 2005, the veteran 
withdrew his Travel Board hearing request. The Board finds 
that the record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with his claim.


Service Connection

The veteran maintains that service connection is warranted 
for arthralgia of the lumbosacral spine. He maintains that 
his arthralgia of the lumbosacral spine was caused by an 
epidural performed in connection with foot surgery in 
service. In the alternative, he argues that he injured his 
back during physical training in service. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for a lumbosacral spine 
disorder (claimed as arthralgia of the lumbosacral spine).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in the active military, naval, 
or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d). 

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

However, it is well settled in the law that in order for 
service connection to be granted, there must be competent 
evidence of disability. By "disability" is generally meant 
"an impairment in earnings capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) (Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)); Felden 
v. West, 11 Vet. App. 427, 431 (1998); see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect."). 

Service medical records show that the veteran was seen for 
complaints of lumbosacral periodically throughout service. X-
rays of the lumbar spine in June 1959 showed no evidence of 
abnormality. In May 1990, the veteran was diagnosed with 
chronic back pain, L1-2, questionable etiology, possibly a 
bone spur. In February 1993, the veteran was seen again with 
complaints of back pain. In August 1998, he was treated for 
mid lumbar back pain with occasional left lower extremity 
weakness. Significantly, during his June 2001 pre-military 
retirement physical examination questionnaire, the veteran 
specifically denied then having, or ever having had 
"recurrent back pain or any back problem." 

The veteran underwent a VA examination in August 2001. The 
diagnosis was arthralgia of the lumbosacral spine with loss 
of function due to pain. However, x-rays performed in 
connection with the examination were normal. 

In August 2003, the veteran underwent a VA examination of the 
lower back. He reported that the first symptom of low back 
pain occurred after spinal anesthesia in approximately 1987. 
He related no use of ambulatory appliances or braces. He had 
no back surgery. The veteran indicated that pain increased 
with physical activity. 

Clinical examination of the lower back revealed no radiating 
lower extremity pain or paresthesias right or left. An x-ray 
of the lumbosacral spine showed normal appearance of the 
lumbar spine. A magnetic resonance imaging (MRI) performed in 
September 2003 showed mild degenerative changes of the lumbar 
spine most notable at the L4/5 and L5/S1 levels. 


Pursuant to the Board's June 2006 remand, the veteran 
underwent a VA examination in April 2007. The veteran 
reported a lumbar spine history dating to approximately 1986 
when he had an epidural placed for spinal analgesic prior to 
undergoing a corrective surgery for a left foot fracture. The 
veteran reported that since he underwent an epidural 
analgesic in 1986, he had significant pain in the midline 
lumbosacral region where the catheter was inserted. The 
pertinent diagnoses were degenerative joint disease of the 
lumbar spine and left paracentral L5/S1 herniated nucleus 
pulposus. 

However, the examiner provided an opinion that the veteran's 
lumbar spine pain was less likely as not (less than 50/50 
probability) caused by or a result the epidural anesthetic 
that he received in 1986 prior to undergoing a foot 
operation. The examiner stated that while it was possible 
that a nerve injury could have occurred during the placement 
of the epidural catheter, the veteran's current complaints 
and symptoms could not all be explained by a subsequent 
neuroma that may have developed in injury to any of the 
lumbosacral paraspinal muscles. 

The examiner further observed that the veteran had an outside 
hospital MRI scan performed within the year prior to the 
examination which the examiner stated detailed several levels 
of disk bulging as well as a left paracentral L5/S1 herniated 
nucleus pulposus. He also had some findings on physical 
examination that were concerning for sciatica, possibly 
involving the left L5 nerve root. 

Pursuant to an April 2008 Board remand, a May 2008 clarifying 
VA addendum to the April 2007 VA examination was obtained. 
The addendum cited medical evidence of May 1990 wherein the 
veteran complained of pain at the site of spinal anesthesia 
four years prior. There were no palpable or visible signs. 
Slight tenderness over the L1-L2 spinous process was noted 
with no other gross findings. The addendum noted that this 
was not the usual area for a spinal tap (L3-4 or L4-5 are the 
areas usually for a spinal tap). On a predischarge 
examination in August 2001, arthralgia of the lumbosacral 
spine with loss of function due to pain was diagnosed. 

However, x-ray findings at that time were normal. A MRI of 
September 2006 revealed multilevel small herniated nucleus 
pulposus noted at L3-3, L4-5, and a left paracentral disc 
bulge at L5-S1. There was some facet hypertrophy at the L4-5 
level. The May 2008 addendum concluded that after extensive 
review of the claims file and service medical evidence 
review, there was no objective evidence of lumbar spine 
disability incurred or aggravated in active service or any 
incident thereof, not limited to the veteran's 1986 epidural.  

The Board does not find that the competent medical evidence 
of record supports the veteran's claim for service connection 
for arthralgia of the lumbosacral spine. "Arthralgia" is 
defined as pain in a joint. See DeLuca v. Brown, 6 Vet. App. 
321, 322 (1993) (citing Dorland's Illustrated Medical 
Dictionary 147 (27th ed. 1988)). The Court has stated in 
Clyburn v West, 12 Vet. App. 296, 301 (1999), that continued 
complaints of pain after service do not suffice to establish 
a medical nexus, where the issue at hand is of etiology, and 
requires medical opinion evidence. Pain cannot be compensable 
in the absence of proof of an in- service disease or injury 
to which the current pain can be connected by medical 
evidence. Such a "pain alone" claim must fail when there is 
no sufficient factual showing that the pain derives from an 
inservice disease or injury. Id.

Moreover, although the veteran maintains that his arthralgia 
of the lumbosacral spine began in service  and has continued 
since that time, there is no competent evidence. Throughout 
service, there were reports of lumbar back pain, with no 
evidence of abnormality, nor evidence of etiology. Although 
there were periodic in-service complaints of lumbar back 
pain, pain does not, by itself, without a diagnosed or 
identifiable underlying malady or condition, constitute a 
disability for which service connection may be granted. See 
also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 
2001). 

After service, arthralgia of the spine was diagnosed. Until 
2003, at least two years after service discharge, there was 
no evidence of degenerative changes (arthritis) of the spine. 
Therefore, any arthritis shown was not evident within one 
year of service discharge. Moreover, the veteran was provided 
a VA examination in 2007, in an effort to determine the 
etiology of any lumbosacral spine disability. The examiner 
opined at that time that it was less likely than not that the 
veteran had a lumbosacral spine disorder caused by the 
epidural anesthetic performed in connection with foot 
surgery. Additionally, there was no competent medical 
evidence linking the veteran's lumbosacral back complaints 
with any physical training in service. 

Only the veteran has attributed his lumbosacral spine 
disorder to service. By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a). However, the veteran has not been shown to possess 
the requisite medical training, expertise, or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation. Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996). Based on the foregoing, service 
connection is not warranted for a lumbosacral disorder 
(claimed as arthralgia of the lumbosacral spine ). 

A Social Security Disability Determination and medical 
records associated with those findings were obtained and 
associated with the claims folder. The veteran has been 
awarded Social Security Disability benefits unrelated to his 
lumbar spine. 

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim - there is no 
competent medical evidence indicating that the veteran has a 
back disorder that is linked by competent medical evidence to 
any incident of active service. See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Service connection for a lumbosacral spine disorder (claimed 
as arthralgia of the lumbosacral spine) is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


